The Utility’s Role inImplementing CleanTechnologyFong WanSenior Vice President, Energy ProcurementPacific Gas and Electric CompanyMarch 17, 2009 This presentation is not complete without the accompanying oral statements made on March 17, 2009.A replay is available atwww.pgecorp.com. For more information about PG&E Corporation and its subsidiary, Pacific Gas and Electric Company, and adiscussion of risks and uncertainties facing the companies, see the reports filed or furnished by the companies to the Securitiesand Exchange Commission, including the Annual Report on Form 10-K for the year ended December 31, 2008. These reports areavailable at www.pgecorp.com and www.pge.com. 1 Agenda •California’s Clean Energy History •The Importance of Demand-Side Emerging Technologies •Renewable Energy Requirements •Benefits and Challenges of Utility-scale vs. Distributed Solar •PG&E's Portfolio Approach •Comparison of PV vs. Concentrating Solar Thermal •PG&E’s Proposed New Photovoltaic Program •Integration of Intermittent Renewables •Enabling Technologies üEnergy Storage üSmartGrid 2 What Makes California Different? •Long-standing State policies lower carbon footprint. •30+ years of energy efficiency programs facilitated by“decoupling” of rates. •California Energy Action Plan preferred loading order: •Customer Energy Efficiency •Demand Response/Dynamic Pricing •Renewables •Distributed Generation •Clean gas-fired plants 3 Over the past 30 years, California per capita electricity use has remainedrelatively flat compared to the 50% increase in U.S. per capita electricity use. Source: California Energy Commission History of Energy Efficiency Key to California Success - 2,000 4,000 6,000 8,000 10,000 12,000 14,000 1960 1965 1970 1975 1980 1985 1990 1995 2000 US CA Western Europe 2005 4 Savings from Efficiency Programs and Standards 0 2,000 4,000 6,000 8,000 14,000 Appliance Standards Building Standards Utility Efficiency Programs at a cost of ~1% of electric bill Utility Programs and State Standards Utility teststechnologies thatdeliver above-codesavings California EnergyCommission raisesbuilding andappliance codesand standards Utility RebatePrograms provideincentives fortested technologiesleading to mass-market adoption Source: California Energy Commission 5 Demand Response: SmartAC Example 6 California Has the Most AggressiveRenewable Portfolio Standard State
